Citation Nr: 0801308	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left ankle, status post 
fracture.  

2.  Entitlement to an initial (compensable) rating for 
osteoarthritis of the right ankle from January 24, 2001, 
through April 21, 2005.  

3.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right ankle from April 22, 2005, 
forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 through 
January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted an increased rating of 20 percent for the 
veteran's left ankle disability.  That decision also granted 
service connection and a noncompensable rating for right 
ankle osteoarthritis, effective from January 24, 2001.  In a 
May 2005 rating action, the RO granted a 10 percent rating 
for the veteran's service-connected right ankle disability, 
effective from April 22, 2005.  

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In February 2007, 
the claims were remanded for additional evidentiary 
development, to include a contemporaneous examination by VA.  
The case has now been returned to the Board for additional 
appellate consideration.  


FINDINGS OF FACT

1.  Left ankle degenerative arthritis is manifested by 
dorsiflexion to 8 degrees out of 10 degrees, and plantar 
flexion is from 0 to 35 degrees out of 40 degrees.  There is 
no ankylosis.  

2.  Right ankle osteoarthritis was manifested by full range 
of motion without report of pain or functional limitation 
from January 24, 2001, through April 22, 2005.  

3.  From April 22, 2005, the right ankle shows complaints of 
pain with full range of motion.  


CONCLUSIONSOF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of the left ankle, status 
post fracture, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5010-5271.  

2.  The criteria for an initial (compensable) rating for 
osteoarthritis the period from January 24, 2001, through 
April 21, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003-
5271.  

3.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis the period from April 22, 2005, 
forward have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5003-5271.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in March 2004 and March 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to increased ratings, and of the division of 
responsibility between the veteran and the VA for obtaining 
pertinent evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic examinations, and statements 
and testimony from the veteran and his representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006 and again in March 2007.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Moreover, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation form the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis herein is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different periods of time.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.



Entitlement to a Rating in excess of 20 Percent for 
Degenerative Arthritis of the Left Ankle, Status Post 
Fracture

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010-5003.  38 U.S.C.A. 
§ 4.71a, DC 5003 (2007).  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2007).  If there is not sufficient 
limitation to assign a rating under the Codes in the 5200 
series, a 10 percent rating can be assigned for arthritis 
with some limitation of motion.  Id.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2007).

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  
Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.  20 percent is the maximum rating available 
under this diagnostic code.

An evaluation in excess of the 20 percent evaluation 
currently assigned may be assigned for ankle disability if 
there is ankylosis.  Ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion, between 0 and 10 degrees, warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, DC 5270.  A 40 percent rating is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.

In this case, however, the clinical evidence of record does 
not reflect that the veteran's left ankle is ankylosed to any 
degree at any time during the pendency of this appeal.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary 86 (28th Ed. 1994).  At the time of April 2007 VA 
examination, the veteran had dorsiflexion from 0 to 8 
degrees, instead of 0 to 10.  Plantar flexion was from 0 to 
35 degrees instead of 40.  This was without pain and 
functional limitation.  The fact that plantar flexion was 
retained to 35 degrees establishes that the ankle is not 
ankylosed.

Under DC 5271, a 20 percent rating is the schedular maximum 
for limitation of motion of the ankle.  In such an instance, 
where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97.  Thus, the veteran's 
complaints of pain do not warrant an evaluation in excess of 
20 percent.

The Board has carefully reviewed the evidence regarding the 
veteran's left ankle disability beginning in 2001 through 
April 2007.  When examined by VA in June 2001, it was noted 
that he had undergone surgery on the ankle in 1999.  Since 
that time, he had more strength in the ankle, and it tended 
not to twist and cause him as much pain.  He did report 
weakness in the ankle and said that they tended to fall off 
to the outside on occasion when being physically active.  
Range of motion of the left ankle was to 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  X-ray showed 
osteoarthritic changes.  

Records dated subsequent to the April 2001 examination show 
that the veteran continued to be seen for left ankle 
complaints.  Specifically, VA X-ray in November 2003 showed 
at least three loose bodies below medial malleolus adjacent 
to the talus.  There were additionally smaller loose bodies 
in the fibular talar joint space.  When examined by VA on 
April 22, 2005, the veteran reported left ankle pain and 
occasional selling, particularly when walking, standing, or 
moving.  There was no pain at rest.  There was no need for 
assisted devices, braces, or etc.  Exam showed a 7 cm. scar 
on the dorsum of the foot as the result of previous left 
ankle surgery to clean out some bone spurs.  The veteran said 
that he moved slowly and was careful, particularly on 
irregular surfaces, so that his ankles did not twist or turn 
outward, as he felt that they were weaker than they should 
be.  Dorsiflexion was to 10 degrees without pain or 
discomfort, and plantar flexion was to 45 degrees without 
pain or discomfort.  There was no pain on motion, and there 
were no additional limitations following repetitive use.  X-
ray showed very minimal degenerative changes in the left 
ankle.  

VA outpatient treatment record shows that in January 2006, 
the veteran's left ankle was notably larger than the right 
but without tenderness to palpation.  Upon VA examination in 
April 2007, the veteran said that he wore a brace on his 
ankles while at work, but did not use them at any other time.  
The examiner opined that he wore them when he felt like it.  
Range of motion of the left ankle included dorsiflexion from 
0 to 8 degrees, "instead of 0 to 10."  Left ankle plantar 
flexion was from 0 to 35 "instead of 40."  The examiner 
described this limitation as slight.  All of this range of 
motion was accomplished without pain or functional 
limitation.  The veteran did report some pain and occasional 
selling in the left ankle when walking, standing, or moving.  
There was no pain at rest.  

Because the schedular maximum for limitation of range of 
motion is already assigned for the veteran's left ankle 
disability under DC 5271, an evaluation in excess of 20 
percent may only be awarded if the evidence warrants 
evaluation under a different diagnostic code, or if the 
veteran is entitled to a separate compensable evaluation for 
an aspect of left ankle disability not contemplated within DC 
5271.  

As noted above, the veteran has occasionally reported 
complaints of left ankle pain.  This is also corroborated on 
numerous outpatient treatment records over the years since 
2001.  However, at no time has lateral/medial or 
anterior/posterior instability been indicated.  Moreover, 
there has been no evidence of recurrent subluxation. 

The Board has considered whether the veteran is entitled to a 
separate compensable evaluation for scar residuals, but the 
veteran's left ankle scar is apparently asymptomatic.  The 
scar was described in detail upon exam in 2005 but no 
residuals were indicated.  See DCs 7800-7806.  Thus, the 
evidence does not support a separate, compensable evaluation 
under any other diagnostic code.

The Board is unable to find any evidence which would warrant 
an evaluation in excess of 20 percent for left ankle 
disability under any diagnostic code applicable to evaluation 
of any aspect of the veteran's left ankle disability.  The 
evidence is not in equipoise, and the provisions of 38 C.F.R. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable outcome.  The appeal for an 
evaluation in excess of 20 percent for left ankle disability 
is denied.

Entitlement to an Initial (Compensable) Rating for 
Osteoarthritis of the Right Ankle from January 24, 2001, 
through April 21, 2005 

As to this issue, the veteran was assigned a separate 
disability rating (noncompensable) upon rating decision in 
June 2004.  The noncompensable rating was assigned from 
January 24, 2001.  In a May 2005 rating decision, a 10 
percent rating was assigned, effective from April 22, 2005.  
It is argued that increased ratings are warranted for these 
periods.  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Review of the service treatment records reflects that the 
veteran was seen for right ankle pain in 2000.  When examined 
by VA in June 2001, the veteran reported bilateral ankle 
weakness.  Examination showed full range of motion of the 
right ankle and tenderness.  X-ray showed osteoarthritis of 
the right ankle.  

Subsequently dated treated records from 2001 through 2004 
essentially show left ankle complaints.  When examined by VA 
on April 22, 2005, the veteran said that he had always had 
weak ankles, more so in the left.  Examination of the right 
ankle was essentially normal without tenderness or pain upon 
range of motion testing.  The examiner noted that the 
functional impairment was pain and that the veteran had to be 
careful so that he did not repeatedly turn his ankles when he 
walked or moved rapidly.  

Based on the veteran's reports of pain, the RO, in a May 2005 
rating decision, assigned a rating of 10 percent for the 
right ankle osteoarthritis, effective from the date of the VA 
examination on April 22, 2005.  

The period in question here for discussion is from the 
initial assignment of service connection for the right ankle 
disorder from January 24, 2001, through April 21, 2005.  The 
veteran contends that a compensable rating is warranted for 
this period in time.  

As already noted, DC 5271 pertains to limitation of motion of 
the ankle.  The evidence of record for the period in question 
essentially shows normal range of motion without pain and 
functional limitation.  Thus, a compensable rating is not 
warranted pursuant to this code for the period from January 
24, 2001, through April 21, 2005.  Similarly, while arthritis 
is demonstrated, no pain on motion of the right ankle is 
indicated.  Thus, a compensable rating is not warranted 
pursuant to the arthritis codes 5003-5010.  

The Board is unable to find any evidence which would warrant 
an initial (compensable) evaluation for the right ankle 
disability under any diagnostic code applicable to evaluation 
of any aspect of the veteran's right ankle disability.  The 
evidence is not in equipoise, and the provisions of 38 C.F.R. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable outcome.  The appeal for an initial 
(compensable) evaluation for the right ankle disability from 
January 24, 2001, through April 21, 2005, is denied.

Entitlement to a Rating in Excess of 10 Percent for 
Osteoarthritis of the Right Ankle from April 22, 2005 
Forward.

Turning next to the second period of time at issue, the 
medical evidence does not show that the veteran's right ankle 
disability has been manifested by more than moderate 
limitation of motion since April 22, 2005.  While there are 
documented findings of slightly limited motion as of 
examination on that date, the veteran has not been found to 
be unable to ambulate, or to have weakness or fatigability on 
using his right ankle.  The Board notes that the veteran said 
upon exam in April 2007 that he sometimes used an assistive 
brace (at work but not at other times).  The competent 
medical evidence, however, shows that he exhibits no right 
ankle pain upon range of motion testing.  It was noted in 
2007 that he walked with a normal gait whether using the 
brace or not.  The examiner noted that the veteran's ankles 
were essentially normal at that time.  

The Board concludes that the veteran's current 10 percent 
rating, which contemplates moderate limitation of motion and 
the veteran's 2005 complaints of pain with being careful not 
to repeatedly turn his ankle when he walked or moved rapidly, 
as a generous reading of the applicable DCs, and no higher 
rating is warranted.  38 C.F.R. § 4.71a, DC 5003-5271; 
DeLuca, supra.  Marked limitation is clearly not shown.  

The Board is unable to find any evidence which would warrant 
an evaluation in excess of 10 percent for the right ankle 
disability under any diagnostic code applicable to evaluation 
of any aspect of the disability.  The evidence is not in 
equipoise, and the provisions of 38 C.F.R. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable outcome.  The appeal for an evaluation in 
excess of 10 percent for left ankle disability for the period 
from April 22, 2005, forward, is denied.

Extraschedular Ratings

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  As to each of the claims 
addressed above, however, the Board does not find that the 
veteran's disability picture has been rendered unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which increased compensation benefits are sought on 
appeal.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
the disabilities at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left ankle, status post 
fracture, is denied.  

Entitlement to an initial (compensable) rating for 
osteoarthritis of the right ankle. from January 24, 2001, 
through April 21, 2005, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right ankle from April 22, 2005, 
forward, is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


